Citation Nr: 1022508	
Decision Date: 06/17/10    Archive Date: 06/24/10

DOCKET NO.  06-09 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to Chapter 31 Vocational Rehabilitation and 
Employment (VR&E) benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The Veteran had active military service from October 1975 to 
August 1980, and from October 1981 to December 1996. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  This case was remanded by the Board in 
December 2007 for additional development.  

In a brief dated in April 2010 the Veteran's representative 
suggested that the record contains an "implied claim" for 
migraine headaches, to include as secondary to her service-
connected cervical spine disorder.  Because, under VA 
regulations, an "implied claim" arises only when a report 
of medical evaluation or treatment "implies" a claim for an 
increased rating for a disability already service connected, 
see 38 C.F.R. § 3.157, the Board presumes that what was meant 
by "implied claim" was really "informal claim."  See 
38 C.F.R. § 3.155 (any communication or action, indicating an 
intent to apply for one or more VA benefits may be considered 
an informal claim).  The Veteran's representative then 
suggests that, were the Veteran to be service connected for 
migraine headaches, it might alter her status to that of a 
Veteran with a "serious employment handicap."  As will be 
apparent in the decision that follows, whether the Veteran is 
classified as a Veteran with a handicap, or a Veteran with a 
serious employment handicap, does not affect the Board's 
resolution of the claim for Chapter 31 benefits.  The Board 
interprets the Veteran's representative's statement as an 
informal claim for service connection for migraine headaches, 
and refers the issue to the agency of original jurisdiction 
(AOJ) for appropriate action.  


FINDINGS OF FACT

1.  The Veteran is service connected for cervical spine 
strain with motor weakness affecting right hand grip, rated 
as 20 percent disabling; and for fracture of the right fifth 
toe, history of pituitary adenoma, and endometriosis, each of 
which has been rated as non-compensably (zero percent) 
disabling.  

2.  The evidence shows that the Veteran's service-connected 
disabilities produce functional limitations.  

3.  The Veteran has overcome the effects of any impairment of 
employability.  


CONCLUSION OF LAW

The requirements for vocational rehabilitation training under 
the provisions of Chapter 31, Title 38, United States Code, 
have not been met.  38 U.S.C.A. §§ 3101, 3102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 21.40, 21.50, 21.51 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In developing claims for Chapter 31 benefits, VA has a duty 
to notify claimants of necessary information or evidence, 
except when, inter alia, undisputed facts render the claimant 
ineligible for the claimed benefit.  As will be seen, the 
facts that show that the Veteran is not eligible for Chapter 
31 benefits are undisputed.  38 C.F.R. § 21.32(a) (2009).  
Rather, the Veteran is merely contending that because 
colleagues in her workplace are receiving or have received 
educational assistance, which is outside the scope of Chapter 
31 for vocational rehabilitation training, she should be 
eligible for that benefit as well.   Notwithstanding the 
foregoing, the Board notes that the Veteran was provided a 
detailed orientation in January 2006, the month following 
receipt of her Chapter 31 claim, detailing the mission and 
goals of VR&E, requirements for qualifying for the VR&E 
program, service options, types of services offered by the 
VR&E program, the need for a cooperative working relationship 
between the Veteran and her case manager, and she was also 
provided a detailed list of the comprehensive vocational 
evaluation that was to be conducted.  A copy of that 
orientation outline is of record and contains the signature 
of both the appellant and her case manager.  The Board finds 
that, even though VA has no duty to notify as regards this 
claim, it has nonetheless provided detailed information to 
assist the Veteran in pursuing her claim.  

In developing claims for Chapter 31 benefits, VA has a duty 
to assist claimants in obtaining evidence, including records 
in the custody of a Federal department or agency, and records 
not in the custody of a Federal department or agency, and to 
notify a claimant of inability to obtain records.  38 C.F.R. 
§ 21.33-1 (2009).  Here, the record shows that VA has 
obtained all of the relevant evidence and provided the 
requisite rehabilitation counseling and a Chapter 31 
Evaluation.  VA has no duty to inform or assist that was 
unmet. 

The Veteran seeks vocational rehabilitation and employment 
(VR&E) benefits under Chapter 31, Title 38, United States 
Code (Chapter 31 benefits) for the purpose of obtaining a 
bachelor's degree in order to enable her to advance beyond 
her present level of employment.  As will be seen, the 
Veteran misunderstands the purpose of Chapter 31 benefits and 
is not entitled to the benefit sought.  

The provisions of Chapter 31, Title 38, United States Code, 
are intended to enable Veterans with service-connected 
disabilities to achieve maximum independence in daily living 
and, to the maximum extent feasible, to become employable and 
to obtain and maintain suitable employment.  38 U.S.C.A. 
§ 3100.  Generally, a Veteran is entitled to a program of 
vocational rehabilitation if she has a service-connected 
disability that is rated 20 percent disabling or more, and is 
determined by VA to be in need of rehabilitation because of 
an employment handicap.  38 U.S.C.A. § 3102; 38 C.F.R. 
§ 21.40.  

An employment handicap is defined as an impairment of the 
Veteran's ability to prepare for, obtain, or retain 
employment consistent with her abilities, aptitudes, and 
interests.  38 U.S.C.A. § 3101; 38 C.F.R. § 21.51(b).  The 
term "impairment" is defined as a restriction on 
employability caused by the Veteran's service and non-
service-connected disabilities, deficiencies in education and 
training, negative attitude towards the disabled, and other 
pertinent factors.  38 C.F.R. § 21.51(c).  

An "employment handicap" will be found to exist when the 
individual has a vocational impairment, the individual has 
not overcome the effects of the impairment of employability 
through employment in an occupation consistent with her 
abilities, aptitudes, and interests, and service-connected 
disabilities have contributed in substantial part to the 
overall vocational impairment.  .  38  U.S.C.A. § 3102; 
38 C.F.R. § 21.51.

Here, the Veteran is service connected for cervical spine 
strain with motor weakness, rated as 20 percent disabling; 
and for fracture of the right fifth toe, history of pituitary 
adenoma, and endometriosis, each of which is rated as non-
compensably (zero percent) disabling.  The combined 
evaluation is 20 percent.  The Veteran therefore meets the 
threshold requirements for entitlement to a program of 
vocational rehabilitation.  However, in order to meet the 
requirements for entitlement to a program of vocational 
rehabilitation the Veteran must also be determined by VA to 
be in need of rehabilitation because of an employment 
handicap.  38 U.S.C.A. § 3102; 38 C.F.R. § 21.40.  As will be 
seen, the Veteran does not meet this second requirement 
because she has overcome the effects of impairment of 
employability, and therefore does not have an "employment 
handicap" for VA vocational rehabilitation purposes.  

In her claim for vocational rehabilitation benefits, the 
Veteran stated that she had three years of college education.  
She indicated that she is now employed as an item manager (a 
logistics position) with the United States Air Force.  In the 
form used for application for this benefit, she provided no 
response to question 15, which asks what barriers she feels 
reduce her ability to get or hold a satisfactory job.  She 
indicated that the goal she wants to achieve through 
vocational rehabilitation is that of a bachelor's degree.  
That goal was also clearly articulated in testimony at a July 
2007 hearing before the undersigned Veterans Law Judge. 

In her Rehabilitation Needs Inventory, VA Form 28-1902w, she 
stated that she expected the program to help her "to get a 
Bachelor's degree to help with promotion."  She also 
indicated that she had been in supply and logistics since 
1976, which was during her first enlistment in the Air Force.  
In the section provided for listing and describing her 
service-connected disabilities, she left blank the block in 
which she was to describe what she cannot do now because of 
her service-connected disabilities.  She indicated that her 
disabilities were not worsening, and also left blank the 
space provided for use to explain the difficulties she is 
experiencing with any of her disabilities.  

Of record is the report of a counseling psychologist dated in 
January 2006.  This report includes both a detailed history 
provided by the Veteran, and the results of testing conducted 
by the psychologist.  The Veteran reported that she had been 
a logistician in the Air Force, and that she had been 
promoted at regular intervals.  After leaving service she was 
hired by the Air Force doing essentially her old job.  She 
was placed in the "Palace Acquire" program for civilians at 
her place of employment.  Under this program she was able to 
advance from pay grade GS-7 to GS-9, and then to GS-11.  She 
reported to her examiner that she needed a bachelor's degree 
in order to advance beyond her present pay grade.  She told 
her examiner that it is quite unusual for someone without a 
degree to be employed at her current level.  She also 
reported that she was enrolled in a bachelor's degree 
program, and had a cumulative GPA of 3.5 for 73 credit hours, 
and had been on the honor roll for several terms.  

Regarding her disabilities, the Veteran reported that her 
service-connected cervical spine disability has resulted in 
severe migraine headaches that arise from two to four times 
per month.  She also indicated that she has occasionally 
missed a day or partial day of work because of her migraines, 
but that she has been able to manage her duties at work 
overall.  She did not report any current distress of 
functional limitations associated with her other service-
connected and non-service-connected disabilities.  

Of record is a February 2006 Chapter 31 evaluation completed 
by a VA rehabilitation counselor.  The evaluation documented 
the fact that the Veteran was fully oriented to the Chapter 
31 program rules, regulations, benefits, and expectations.  
The Veteran reported that she had applied for Chapter 31 
benefits in order to be able to qualify for promotions within 
her current career path.  She noted that she needed a 
bachelor's degree in order to move beyond her current GS-11 
position.  She reported that of all of her service-connected 
and non-service-connected conditions, only her service-
connected cervical spine disability presents limitations, and 
those were described as neck and headache pain.  

Based on the evidence of record, the evaluator determined 
that the Veteran has an impairment of employability to the 
extent that she is unable to perform occupations that require 
physical demands that would aggravate her disabilities or 
that would be outside of her physical capacities, for 
example, heavy lifting.  The evaluator also determined that 
the Veteran's impairment results in substantial part from her 
service-connected cervical spine disability and its resultant 
restrictions to employability due to limitations in lifting, 
pulling, etc.  

The evaluator next determined that the Veteran has overcome 
the effects of the impairment of employability.  In this 
regard, it was determined that the Veteran has been able to 
adequately compensate for the limitations imposed by her 
cervical spine disability.  By way of explanation, the 
evaluator determined that the evidence shows that the 
Veteran's employment as an inventory management specialist 
does not appear to aggravate either a service-connected or a 
non-service-connected disability because the nature of the 
work is sedentary/light, and therefore appears to be suitable 
employment.  The evaluator also determined that the Veteran 
has sufficient transferable skills that were acquired through 
her military experience and her participation in the Palace 
Acquire program after service.  

The evaluator determined that the Veteran does not have an 
"employment handicap" as defined in VA regulations because 
the evident lack of impact of the cervical spine impairment 
on the Veteran's ability to obtain or retain employment 
consistent with her abilities, aptitude, and interests.  The 
evaluator also determined that the Veteran does not have a 
"serious employment handicap" under the current criterion, 
as evidenced by the Veteran's stable work history, including 
her consistent advancement in pay grades (GS-7 to GS-11), and 
the fact that she is currently employed full time in a job 
that is within her stated and demonstrated pattern of 
aptitudes, interests, and abilities.  In light of this 
evidence, the evaluator concluded that the Veteran does not 
need any rehabilitation at this time.  

As noted above, the intent of Chapter 31, Title 38, United 
States Code, is to enable Veterans with service-connected 
disabilities to achieve maximum independence in daily living 
and, to the maximum extent feasible, to become employable and 
to obtain and maintain suitable employment.  38 U.S.C.A. 
§ 3100.  Generally, a veteran is entitled to a program of 
vocational rehabilitation if she has a service-connected 
disability that is rated 20 percent disabling or more, and is 
determined by VA to be in need of rehabilitation because of 
an employment handicap.  38 U.S.C.A. § 3102; 38 C.F.R. 
§ 21.40.  

Here, the Veteran has a service-connected disability that is 
rated 20 percent disabling; the first requirement for 
entitlement therefore is met.  However, VA has determined 
that there is no need of rehabilitation due to this Veteran's 
handicap.  As explained in the February 2006 evaluation, the 
Veteran has been able, on her own, to become employable and 
to obtain and maintain suitable employment, and therefore 
does not need rehabilitation under Chapter 31 because those 
objectives have already been met.  Because there is no need 
for rehabilitation, the second requirement has not been met, 
and the claim therefore must be denied.  

Moreover, the Board explicitly finds that the analysis in the 
February 2006 Chapter 31 evaluation that found that 
rehabilitation is not necessary is the correct analysis given 
the facts in evidence.  It is evident that, because the 
Veteran has been able to obtain suitable employment, has been 
able to sustain that employment, and has even been able to 
advance to a level not only beyond entry level, but beyond 
that which would normally be expected by a person with her 
credentials, according to her, the statutory objectives of 
Chapter 31 have already been met, obviating the need for 
rehabilitation.  She has not specifically disputed the 
determination that she has overcome the impairment of 
employability, but instead merely asserts that she desires 
educational assistance from VA to obtain a bachelor's degree.

The Board notes that the Veteran contends that she should be 
entitled to Chapter 31 benefits to obtain a bachelor's degree 
for two reasons.  First, she contends that she needs a 
bachelor's degree in order to be promoted.  However, that is 
clearly not the purpose of Chapter 31 benefits, which are 
specifically for the purpose of enabling Veterans with 
service-connected disabilities to achieve maximum 
independence in daily living and to get and keep a job.   
38 U.S.C.A. § 3100.  All of the evidence of record leads to 
the inescapable conclusion that those objectives have already 
been met by the Veteran on her own initiative.  

Secondly, the Veteran contends that because other disabled 
Veterans with whom she works have been afforded the benefit 
she seeks--VA payment for a bachelor's degree, she should 
also be entitled to the same benefit.  That, however, is not 
a valid basis for establishing entitlement to Chapter 31 
benefits.  Each Chapter 31 case is decided on its own merits, 
and here, as noted, the Veteran does not qualify for Chapter 
31 benefits for the reasons discussed above.  The Veteran has 
made allegations of gender discrimination in the adjudication 
of this case at the RO.  However, the Board is not the proper 
forum to address such an issue.  The Board has jurisdiction 
over the issue as presented based on the facts of this 
particular Veteran's case and will not address whether this 
claimant has been treated differently from others.  The Board 
is limited to applying the law to the facts of this case.

In sum, the Board finds that the statutory requirements for 
entitlement to Chapter 31 benefits have not been met because 
the claimant is not in need of rehabilitation-she has 
overcome the effects of impairment of employability through 
employment in an occupation consistent with her abilities, 
aptitudes, and interests.  38 C.F.R. § 21.51(b) (2009).  

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against the claim. The Veteran is not entitled to 
vocational rehabilitation under Chapter 31.


ORDER

Entitlement to vocational rehabilitation benefits under the 
provisions of Chapter 31, Title 38, United States Code, is 
denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


